 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 1 of 10 Page ID
                                  #:2160



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            )                 Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
14                                            )                 DECLARATION OF MANSOUR
          vs.                                 )                 HEIDARI IN SUPPORT OF
15                                            )                 PLAINTIFF’S APPLICATION FOR
     Chou Team Realty, LLC et al.,            )                 DEFAULT JUDGMENT AGAINST
16                                            )                 STUDENT LOAN DEBT RELIEF
                      Defendants.             )                 COMPANIES
17                                            )
                                              )
18                                            )
19
20         I, Mansour Heidari, pursuant to 28 U.S.C. § 1746, hereby state and
21   declare that I have personal knowledge of the facts as set forth below. If called
22   as a witness, I could and would testify as follows.
23         1.      I am a citizen of the United States and am over eighteen (18) years
24   of age. I am an employee of the Bureau of Consumer Financial Protection
25   (“Bureau”). I am a forensic accountant working in the Office of Enforcement
26   within the Bureau in Washington, D.C. I am also a Certified Public Accountant
27   and Certified Fraud Examiner. As an employee with the Bureau, my current
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       1
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 2 of 10 Page ID
                                  #:2161



1    duties include conducting financial and data analysis in support of
2    investigations and to be used as evidence in litigation. I have been an employee
3    of the Bureau since November 6, 2011.
4          2.      I am assigned to work on the Bureau’s investigation and litigation
5    involving the defendants in the above captioned case.
6          3.      The Bureau brought suit against several defendants, including five
7    student loan debt relief businesses, each of which was composed of a
8    corporation and an associated limited partnership: (1) Docu Prep Center, Inc.
9    and Document Preparation Services, LP (collectively “Docu Prep Center”);
10   (2) Certified Doc Prep, Inc. and Certified Doc Prep Services, LP (collectively,
11   “Certified Doc Prep Services”); (3) Assure Direct Services, Inc. and Assure
12   Direct Services, LP (collectively, “Assure Direct Services”); (4) Direct
13   Document Solutions, Inc. and Direct Document Solutions, LP (collectively,
14   “Direct Document Solutions”); and (5) Secure Preparation Services, Inc. and
15   Secure Preparation Services, LP (collectively, “Secure Preparation Services”).
16         4.      I refer to Docu Prep Center, Certified Doc Prep Services, Assure
17   Direct Services, Direct Document Services, and Secure Preparation Services in
18   this declaration collectively as the “SLDR Companies.”
19                                         Basis for Analysis
20         5.      The following reflects calculations that I have performed based on
21   three sources of records relating to transactions with consumers by the SLDR
22   Companies: (1) records from Account Management Systems, LLC (f/k/a
23   Reliant Account Management) (“RAM”); (2) records from Debt Pay Gateway,
24   Inc. (“Debt Pay Gateway”); and (3) records produced by Defendants Docs
25   Done Right, Inc. and Docs Done Right, LP (collectively, “Docs Done Right”).
26         6.      To perform these calculations, I relied on the following documents:
27
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       2
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 3 of 10 Page ID
                                  #:2162



1            a. CFPB-JN-0108425, -027, -029 – Produced by RAM in response to
2                Document Request Nos. 5, 6, and 7 of Plaintiff’s June 8, 2020
3                subpoena, identifying certain information for Docu Prep Center
4                customers who paid by ACH during 2015, including the
5                customer’s name, the date on which the customer enrolled, the
6                amount of fees the consumer paid, the amount of any refund the
7                consumer received, the date(s) on which the customer paid fees to
8                RAM, and the date(s) on which RAM disbursed the customer’s
9                fees to Docu Prep Center.
10           b. CFPB-JN-0002716, -0010992, and -0086573 – Produced by Debt
11               Pay Gateway in response to Written Report Request Nos. 1 and 2
12               of Plaintiff’s November 21, 2017 Civil Investigative Demand,
13               identifying certain information for customers of the SLDR
14               Companies who paid by ACH between December 2015 and
15               January 2018, including the customer’s name, the date on which
16               the customer enrolled, the amount of fees the consumer paid, the
17               amount of any refund the consumer received, the date(s) on which
18               the customer paid fees to Debt Pay Gateway, and the date(s) on
19               which the Debt Pay Gateway disbursed the customer’s fees to the
20               SLDR Companies and Docs Done Right.
21           c. CFPB-JN-0123127, -128, -129, -130 – Produced by Docs Done
22               Right in response to Document Request Nos. 1 and 2 of Plaintiff’s
23               First Request for Production of Documents, identifying certain
24               information for customers of the SLDR Companies who paid by
25               credit card between January 2016 and January 2018, including the
26               customer’s name, the date on which the customer enrolled, the
27               amount of fees the consumer paid, the amount of any refund the
28
          DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                               AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                     3
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 4 of 10 Page ID
                                  #:2163



1                  consumer received, and the date(s) on which the customer paid
2                  fees.
3          7.      I performed these calculations primarily in Microsoft Excel.
4                                       Analysis re Total Fees
5          8.      The RAM records show that RAM acted as a payment processor
6    for Docu Prep Center for ACH transactions. The RAM records demonstrate
7    that, after netting out refunds, Docu Prep Center charged consumers a total of
8    $1,501,027 in fees during 2015. (By netting out refunds, I mean that I reduced
9    the total amount charged by the refunds purportedly sent to consumers as
10   reflected in the RAM records.)
11         9.      When calculating the net amount that Docu Prep Center charged
12   consumers with RAM’s assistance, I used Excel to filter the data in CFPB-JN-
13   0108427. I used a field called “NAMEONACCOUNT,” which referred to the
14   name of the individual or entity whose bank account was at issue in a particular
15   transfer. I filtered to include transfers that were to or from consumers’ bank
16   accounts (and to exclude transfers that were to or from the bank accounts of
17   Docu Prep Center, RAM, and other entities). I then summed payments from
18   consumers’ accounts and subtracted refunds to consumers’ accounts, yielding
19   the net amount that Docu Prep Center charged consumers.
20         10.     The Debt Pay Gateway records show that Debt Pay Gateway acted
21   as a payment processor for the SLDR Companies for ACH transactions. The
22   Debt Pay Gateway records demonstrate that, after netting out refunds, the
23   SLDR Companies charged consumers a total of $15,447,640 in fees between
24   December 2015 and January 2018.
25         11.     The Debt Pay Gateway records further show that Debt Pay
26   Gateway transferred most of those fees to the SLDR Companies, and
27   transferred the remainder to Docs Done Right. Of the net total of $15,447,640
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       4
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 5 of 10 Page ID
                                  #:2164



1    in fees, Debt Pay Gateway transferred $13,413,916 to the SLDR Companies
2    and $2,033,725 to Docs Done Right.
3          12.     When calculating the net amounts that the SLDR Companies
4    charged to consumers with Debt Pay Gateway’s assistance, I used Excel to filter
5    the data in CFPB-JN-0010992. First, I filtered the data to show transfers
6    involving the bank accounts of the SLDR Companies and Docs Done Right
7    using the “name_on_account” field. Second, using definitions provided by
8    Debt Pay Gateway in CFPB-JN-0086573, I filtered the transaction type field
9    (“trans_type”) to identify (a) fees Debt Pay Gateway paid to the SLDR
10   Companies and Docs Done Right and (b) fees Debt Pay Gateway charged to the
11   SLDR Companies and Docs Done Right for consumers who were issued a
12   refund. I then summed the fees paid to SLDR Companies and Docs Done Right
13   and subtracted the fees they refunded.
14         13.     The Docs Done Right records show payments made by credit card
15   to the SLDR Companies. In total, after netting out refunds, the Student Loans
16   Debt Relief Companies received $2,751,202 in fees paid by credit card from
17   consumers between January 2016 and January 2018.
18         14.     When calculating the net amounts the SLDR Companies received
19   in credit card transactions, I used (1) CFPB-EM-0123129, which reflected
20   credit card payments, (2) CFPB-EM-0123130, which reflected refunds, and (3)
21   CFPB-EM-0123128, which reflected chargebacks. In each file, I filtered the
22   “Company” field to include only the SLDR Companies. (The data also
23   included credit card transactions for other companies.) I then summed the total
24   fees paid to the SLDR Companies and subtracted the refunds and chargebacks.
25         15.     Using the RAM, Debt Pay Gateway, and Docs Done Right records,
26   I have calculated that, after netting out refunds, the SLDR Companies
27   collectively charged consumers a total of $19,699,870 in fees (i.e., $1,501,027
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       5
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 6 of 10 Page ID
                                  #:2165



1    through ACH transactions processed by RAM; $15,447,640 through ACH
2    transactions processed by Debt Pay Gateway; and $2,751,202 through credit
3    card transactions reflected in the Docs Done Right records).
4          16.     Using the RAM, Debt Pay Gateway, and Docs Done Right records,
5    I have further calculated that, after netting out refunds, the SLDR Companies
6    each charged consumers the following amounts:
7                  a.       Docu Prep Center – $8,739,347
8                  b.       Certified Doc Prep Services – $3,806,626
9                  c.       Assure Direct Services – $3,404,455
10                 d.       Direct Document Solutions – $1,902,259
11                 e.       Secure Preparation Services – $1,847,182
12         17.     I created a true and correct summary regarding the total fees
13   reflected in the RAM, Debt Pay Gateway, and Docs Done Right records that I
14   reviewed, which is attached as Exhibit 1. In addition, I created a true and
15   correct summary with additional information regarding the total fees reflected
16   in the Debt Pay Gateway records that I reviewed, which is attached as Exhibit
17   2.
18                                    Analysis re Advance Fees
19         18.     I have also analyzed the RAM, Debt Pay Gateway, and Docs Done
20   Right records to calculate (1) how many days after a consumer enrolled the
21   SLDR Companies charged their fees and (2) the total fees that the SLDR
22   Companies charged within 90 days of a consumer’s enrollment.
23         19.     The RAM, Debt Pay Gateway, and Docs Done Right records
24   include fields that show consumers’ enrollment dates and the dates when
25   consumers made payments. The RAM records include an enrollment date field
26   (“ENROLLDATE”) and a field showing when consumers’ bank accounts were
27   charged (“TRANSACTIONDATE”). The Debt Pay Gateway records contain
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       6
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 7 of 10 Page ID
                                  #:2166



1    an enrollment date field (“enrolled_date”) and a field showing when
2    consumers’ bank accounts were charged (“process date”). The Debt Pay Pro
3    records contain an enrollment date field (“Enrolled Date”) and a field showing
4    when consumers’ credit cards were charged (“Process Date”). The RAM, Debt
5    Pay Gateway, and Docs Done Right records also contain unique identification
6    numbers for each consumer.
7          20.     The RAM, Debt Pay Gateway, and Docs Done Right records did
8    not contain fields indicating when consumers’ applications for loan
9    consolidations and repayments plans were approved or when consumers made
10   their first payment under the altered terms of their student loans.
11         21.     The RAM, Debt Pay Gateway, and Docs Done Right records show
12   that some consumers were charged their entire fee in a single lump sum, while
13   others were charged in multiple installments.
14         22.     By comparing the date fields in the RAM records, I calculated the
15   number of days between a consumer’s enrollment date and when the
16   consumer’s bank account was charged. For example, if a consumer enrolled on
17   June 3, 2015 and the consumer’s bank account was charged on June 11, 2015,
18   the number of days between the consumer’s enrollment and the consumer’s
19   payment was 8 days. After calculating the number of days between each
20   consumer’s enrollment and their payments, I calculated an average for how
21   long after enrollment consumers made their payments. The records show that,
22   on average, consumers made their first payment 9 days after they enrolled and
23   their final payment 28 days after they enrolled.
24         23.     Further, by sorting consumers’ payments in the RAM records
25   based on the number of days between the consumer’s enrollment and the
26   consumer’s payment, I identified fees consumers paid within 90 days of their
27   enrollment. I then calculated the total amount of fees paid within 90 days by
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       7
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 8 of 10 Page ID
                                  #:2167



1    adding all of those fees together. I then netted out refunds (both refunds
2    provided before and after 90 days of the consumer’s enrollment). The RAM
3    records show that, after netting out refunds, consumers paid a total of
4    $1,475,551 in fees within 90 days of their enrollment.
5          24.     Similarly, by comparing the date fields in the Debt Pay Gateway
6    records, I calculated the number of days between a consumer’s enrollment and
7    when the consumer’s bank account was charged. When making this
8    calculation, I excluded a small number of transactions that appeared to involve
9    data entry errors (e.g., the consumer’s payment date was before the consumer’s
10   enrollment date). I also excluded transactions of less than $30, which in the
11   data are associated with a business called Select Student Services. After
12   calculating the number of days between each consumer’s enrollment and their
13   payments, I calculated an average for how long after enrollment consumers
14   made their payments. The records show that, on average, consumers made their
15   first payment 22 days after they enrolled and their final payment 63 days after
16   they enrolled.
17         25.     Further, by sorting consumers’ payments in the Debt Pay Gateway
18   records based on the number of days between the consumer’s enrollment and
19   the consumer’s payment, I identified fees consumers paid within 90 days of
20   their enrollment. I then calculated the total amount of fees paid within 90 days
21   by adding all of those fees together. I then netted out refunds (both refunds
22   provided before and after 90 days of the consumer’s enrollment). The Debt Pay
23   Gateway records show that, after netting out refunds, consumers paid a total of
24   $13,814,209 in fees within 90 days of their enrollment.
25         26.     I calculated the number of days between a consumer’s enrollment
26   and when the consumer’s credit card was charged by comparing the date fields
27   in the Docs Done Right credit card records. In making this calculation, I
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       8
 Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 9 of 10 Page ID
                                  #:2168



1    excluded a small number of transactions that appeared to involve data entry
2    errors (e.g., the consumer’s payment date was before the consumer’s enrollment
3    date). After calculating the number of days between each consumer’s
4    enrollment and their payments, I calculated an average for how long after
5    enrollment consumers made their payments. The records show that, on
6    average, consumers made their first credit card payment 13 days after they
7    enrolled and their final payment 20 days after they enrolled.
8          27.     I identified fees consumers paid within 90 days of their enrollment
9    by sorting consumers’ payments in the Docs Done Right records based on the
10   number of days between the consumer’s enrollment and the consumer’s credit
11   card payment. I then calculated the total amount of fees paid within 90 days by
12   adding all of those fees together. I then netted out refunds (both refunds
13   provided before and after 90 days of the consumer’s enrollment). The Docs
14   Done Right records show that, after netting out refunds, consumers paid a total
15   of $2,758,468 in fees via credit card within 90 days of their enrollment.
16         28.     Using the RAM, Debt Pay Gateway, and Docs Done Right records,
17   I have calculated that, after netting out refunds, the SLDR Companies
18   collectively charged consumers a total of $18,048,228 in fees within 90 days of
19   consumers’ enrollment (i.e., $1,475,551 through ACH transactions processed
20   by RAM; $13,814,209 through ACH transactions processed by Debt Pay
21   Gateway; and $2,758,468 through credit card transactions reflected in the Docs
22   Done Right records).
23         29.     Using the RAM, Debt Pay Gateway, and Docs Done Right records,
24   I have further calculated that, after netting out refunds, the SLDR Companies
25   each charged consumers the following amounts within 90 days of consumers’
26   enrollment:
27                 a.       Docu Prep Center – $8,194,173
28
            DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                 AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                       9
Case 8:20-cv-00043-SB-ADS Document 166-4 Filed 03/05/21 Page 10 of 10 Page ID
                                  #:2169
